Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending in the application and have been examined. 
Claims 1 – 20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3-8, 11 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al (Pub. No.: US 2017/0090484 A1) in view of Ferguson et al (Pub. No.: US 2019/0130349 A1) further in view of Gil et al (Pub. No.: US 2017/0316701 A1)	
	Regarding Claim 1, Obaidi et al teaches: 
A synchronous package delivery system (See “system” in P: 0014), said system comprising: 
one or more aerial drones for receiving and securing packages for delivery, (See “drones” in P: 0014, and P: 0016, “In addition, the types of drones utilized by some embodiments are not limited to aerial vehicles but instead relate to any vehicle capable of air, sea, or land based transit.”)

a cargo bay, (See “cargo bay 260” in P: 0029)
one or more aerial drones each capable of carrying one or more of the packages, where each drone includes a communication system and a navigation system; (See P: 0026, “In accordance with some embodiments, the delivery drones can be operated automatically using a GPS navigation system that's built on-board to provide updated navigation route. The GPS system can calculate the optimum route or routes that are preprogrammed between major cities/destinations.” & P: 0030, “In accordance with various embodiments, user 210 may have a mobile device 270 to communicate with delivery drone 220”) and 
a server computer in wireless communication with the drones and with the app on the mobile device where the server computer is configured to run a synchronous delivery program, (See “servers” in P: 0019, “delivery drones 120A-120N can include network communication components that enable the delivery drones to communicate with drone management engine 140, remote servers 150A-150N or other portable electronic devices (not shown) by transmitting and receiving wireless signals” and P: 0030) and 
where the program computes a routing for each package to be transported from an origination location to a destination location, (See P: 0026, “In accordance with some embodiments, the delivery drones can be operated automatically using a GPS navigation system that's built on-board to provide updated navigation route. and 
Optimum route calculation. (See P: 0026, “The GPS system can calculate the optimum route...”)
and drone selection based on factors, including drone flight segment less than a maximum permissible range and package carrying limits. (See P: 0023-0024, “select drones based on location… range, cargo capabilities (e.g., size, weight, etc.)… and/or other factors drone capabilities (e.g., maximum package weight, flight speed, maximum distance”)
However, Obaidi et al does not teach the following limitations one or more vehicles each including a lockbox configured for receiving and securing packages for delivery, where each vehicle is driven by a driver having a mobile device configured to run a synchronous delivery application ("app"); a server computer in wireless communication with the drones and with the app on the mobile device of each of the drivers, where the server computer is configured to run a synchronous delivery program, and the program computes the routing based on factors including minimizing time to delivery, minimizing distance travelled by the vehicles and the drones, maximizing a number of packages carried by each of the vehicles as it drives along a route.
However, with respect to the aforementioned limitations, Ferguson et al teaches vehicles with lockboxes, and drivers with mobile phones. (See P: 0062, “The mobile locker bank 114, according to particular embodiments, includes a plurality of lockers 124 of varying sizes (e.g., small, medium, large, etc.). The mobile 
	And program routing based on factors. (See P: 0128, “block 804 relates to determining a route for the automated pickup/delivery vehicle to travel to a pickup/delivery location… In an embodiment, the route is based on the AP/DV's current location and the pickup/delivery location.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to include vehicles with lockboxes, drivers with mobile phones and program routing based on factors, as taught by Ferguson, in order to allow an individual to request a customized pick-up for a variety of items. (P: 0014, Ferguson)
However, Obaidi et al in view of Ferguson et al does not teach the following limitations the program computes the routing based on factors including minimizing time to delivery, minimizing distance travelled by the vehicles and the drones.
However, with respect to the aforementioned limitations, Gil et al teaches waypoint determination to shorten flight time and therefore flight distance. (See P: 0382, “The waypoints may be determined to provide an efficient flight path between the vehicle 10 and the serviceable point 5901 (e.g., minimizing flight time)…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi in 
	Regarding Claim 2, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al in view of Ferguson et al teaches:
The system (See “system” in P: 0014) according to Claim 1,
Drones with a cargo bay, (See “cargo bay 260” in P: 0029) 
And mobile locker bank vehicles. (See Ferguson, “mobile locker bank” in P: 0062)
However, Obaidi et al in view of Fergsuon et al does not teach the following limitations wherein the lockbox is attached to a roof of each of the vehicles.
However, with respect to the aforementioned limitations, Gil et al teaches drones attached to the roof of a vehicle. (See Fig. 1 and P: 0011)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi in view of Ferguson, to include a vehicle with drones attached to the roof, as taught by Gil, in order to allow parcel delivery to a serviceable point. (Abstract, Gil)
	Regarding Claim 3, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al teaches: 
The system (See “system” in P: 0014) according to Claim 1, 
And a cargo bay, (See “cargo bay 260” in P: 0029)
However, Obaidi et al does not teach the following limitations wherein the lockbox includes a plurality of compartments, at least one door with a latch, and a scanner configured to read a QR code and unlatch and open the door when the QR code is valid.
However, with respect to the aforementioned limitations, Ferguson et al teaches a locker bank with a plurality of compartments, at least one door with a locking mechanism and a scanner configured to read a QR code and unlock when the QR code is valid. (See P: 0072, “The one or more lockers 120 of the fixed locker bank 110 and the one or more lockers 124 of the mobile locker bank 114 each comprise at least one locking mechanism for maintaining the at least one door in a closed position. In particular embodiments, the locking mechanisms are respectively controlled by the fixed locker bank computer 108 and the mobile locker bank computer 112, which may, for example, require an access code (e.g., a PIN, an alphanumeric code, QR code, linear barcode, Maxi code, etc.) in order to unlock a particular locker.” & P: 0106, “…the system may determine that the mobile locker bank is at the same location as the locker bank in response to the delivery driver scanning machine-readable indicia (e.g., QR code, linear barcode, Maxi code, etc.) on the mobile locker bank…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to include a locker bank with a plurality of compartments, at least one door with a locking mechanism and a scanner configured to read a QR code and unlock when the QR code is valid, as taught by Ferguson, in order to allow an individual to request a customized pick-up for a variety of items. (P: 0014, Ferguson)
	Regarding Claim 4, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al teaches:
The system (See “system” in P: 0014) according to Claim 1 wherein the origination location is a location at which one of the drones meets a customer to pick up a package from the customer. (See P: 0015, “Upon nearing the pick-up destination, the delivery drone can turn on a camera and stream the data back to a monitoring platform to help identify the person submitting the cargo or anyone who might damage the delivery drone or be injured by the drone. In addition, once the delivery drone lands, additional authentications may be required (e.g., fingerprint scans, voice recordings, etc.) to aid in identifying the user.”)
However, Obaidi et al does not teach the following limitations wherein the origination location is a location at which one of the vehicles meets a customer to pick up a package from the customer.
However, with respect to the aforementioned limitations, Ferguson et al teaches package pickup/delivery by vehicle. (See P: 0006)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to include pickup/delivery by a vehicle, as taught by Ferguson, in order to allow an individual to request a customized pick-up for a variety of items. (P: 0014, Ferguson)
	Regarding Claim 5, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 4, Obaidi et al teaches:
The system (See “system” in P: 0014) according to Claim 4 
wherein the customer at the origination location requests a package pickup using a mobile device running the app, (See P: 0015, “For example, once a user registers with a registration system, the user can request a delivery drone via a mobile application available through a wireless service provider”)
the program communicates the origination location to a drone, drone accepts the package pickup request and travels to the origination location, (See P: 0023, “Drone management engine 140 may submit a query to availability server 150A to determine which delivery drones 120A-120N are available for completing a delivery within a specified time window.” & P: 0028, “Once a user 210 schedules a pick-up at a desired location, the scheduling system identifies a suitable drone (e.g., based on battery power, availability, weight constraints, operational costs, and/or other factors) and directs selected delivery drone 220 to the location for package pick-up.”)
the drone utilizes sensors and authentication to provide access to the cargo bay. (See P: 0029, “In some embodiments, once delivery drone 220 lands, additional authentications may be required (e.g., fingerprint scans, voice recordings, etc.) using sensors 250 before user 210 can access cargo bay 260. This information can be used in identifying or authenticating the user…” & See P: 0037)
However, Obaidi et al does not teach the following limitations the program communicates the origination location to one or more drivers using the app, one of the drivers accepts the package pickup request and drives to the origination location, the lockbox scans an app-provided QR code from the smart phone of the customer and unlocks a door to a compartment in the lockbox, and the customer places the package in the compartment.
However, with respect to the aforementioned limitations, Ferguson et al teaches a locker bank with a plurality of compartments, at least one door with a locking mechanism and a scanner configured to read a QR code and unlock when the QR code is valid. (See P: 0072, “The one or more lockers 120 of the fixed locker bank 110 and the one or more lockers 124 of the mobile locker bank 114 each comprise at least one locking mechanism for maintaining the at least one door in a closed position. In particular embodiments, the locking mechanisms are respectively controlled by the fixed locker bank computer 108 and the mobile locker bank computer 112, which may, for example, require an access code (e.g., a PIN, an alphanumeric code, QR code, linear barcode, Maxi code, etc.) in order to unlock a particular locker.” & P: 0106, “…the system may determine that the mobile locker bank is at the same location as the locker bank in response to the delivery driver scanning machine-readable indicia (e.g., QR code, linear barcode, Maxi code, etc.) on the mobile locker bank…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to include a locker bank with a plurality of compartments, at least one door with a locking mechanism and a scanner configured to read a QR code and unlock when the QR code is valid, as taught by Ferguson, in order to allow an individual to request a customized pick-up for a variety of items. (P: 0014, Ferguson)
	Regarding Claim 6, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al teaches:
The system (See “system” in P: 0014) according to Claim 1,  
Pick-up and delivery by the same drone. (P: 0037, “Navigation system 425 can be responsible for determining the flight path of delivery drone 120A-120N. In some embodiments, high-level instructions or pick-up/drop-off destinations can be communicated to the drone via communication system 430.”)
However, Obaidi et al does not teach the following limitations wherein the routing includes driving a package to the destination location by the vehicle which drove to the origination location.
However, with respect to the aforementioned limitations, Ferguson et al teaches package pickup/delivery by singular vehicle. (See P: 0006, “The AP/DV system may further be configured to determine a current location of the AP/DV and generate a first route to a pickup/delivery location. Further, the AP/DV system may substantially automatically move the AP/DV, proximate the first route to a geographic location corresponding to the first pickup/delivery location. Further, it is determined that the AP/DV is located at a geographic location proximate the first pickup/delivery location. The AP/DV system may receive an indication to pickup/deliver parcel(s) to a user.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to include pickup/delivery by a vehicle, as taught by Ferguson, in order to allow an 
	Regarding Claim 7, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al in view of Ferguson et al teaches:
The system (See “system” in P: 0014) according to Claim 1 
wherein the routing includes one of the drones picking up a package from a first one of the vehicles at the origination location and flying the package directly to the destination location, (See rejection of claim 6)
However, Obaidi et al does not teach the following limitations whereupon the drone lands on a second one of the vehicles and the driver of the second vehicle retrieves the package from the drone and delivers the package to a person or place at the destination location.
However, with respect to the aforementioned limitations, Gil teaches UAV landing on vehicle and driver receiving package and delivering package. (P: 0114, “In embodiment, the delivery vehicle's roof panel includes UAV support mechanisms 400 that serve as parcel loading points and which are configured to enable the UAVs 100 to takeoff from, and land on, the delivery vehicle 10.” & P: 0252, “In particular, in such embodiments, the vehicle 10 may deliver parcels 300 via UAV 100, while simultaneously delivering parcels 300 through conventional methods (e.g., by a delivery employee).”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi in view of Ferguson, to include UAV landing on vehicle and driver receiving 
	Regarding Claim 8, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 7, Obaidi et al teaches:
The system (See “system” in P: 0014) according to Claim 7, 
Recharging stations and recharging during deliveries. (See P: 0032, “recharging stations may be located in multiple locations to allow for recharging during deliveries so as to either effectively extend the range of delivery drone 310 or allow more flexibility in pick-up times as the drone will not have to be sufficiently charged before starting the delivery.”)
However, Obaidi et al does not teach the following limitations wherein, when intermediate stops are required in the routing in order to avoid exceeding drone flight range, the drone lands on the one or more additional vehicles, and the driver of each of the one or more additional vehicles exchanges or recharges a battery pack in the drone to enable the drone to continue on the routing.
However, with respect to the aforementioned limitations, Ferguson et al teaches a driver, an unmanned vehicle launching system and a charging system. (See P: 0005, “Mobile locker banks, such as an AP/DV, may further comprise an unmanned vehicle (UV) communicatively coupled to the mobile locker bank, a UV parcel loading/unloading system(s), a UV launching system(s), and/or UV storage and charging systems.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi, to 
	Regarding Claim 11, Obaidi et al teaches: 
A method (See “method” in P: 0014) for pick-up and delivery of packages, said method comprising: 
providing one or more vehicles and one or more aerial drones for package pick-up and delivery; (See rejection of claim 1)
requesting a pick-up of a package, by a customer using a mobile device configured to run a synchronous delivery application ("app"), where the customer also enters in the app a destination location for the package; (See P: 0014-0015)
arranging for one of the vehicles to drive to an origination location to meet the customer, where the arranging is performed by a synchronous delivery software program running on a server computer having a processor and memory, where the server computer is in communication with the app running on any mobile device and with the aerial drones; (See rejection of claim 1)
sending, by the synchronous delivery software program, a unique QR code to the app on the mobile device of the customer; scanning the QR code from the mobile device, by a lockbox mounted to the vehicle which drove to the origination location, causing the lockbox to open; (See rejection of claim 3)
placing the package inside the lockbox by the customer; determining, by the synchronous delivery software program, a best routing for the package from the origination location to the destination location; (See rejection of claim 1)
transporting the package from the origination location to the destination location using one or more vehicles, one or more drones, or both; and delivering the package to a person or place at the destination location by one of the vehicles. (See rejection of claim 1 and 9)
	Regarding Claim 15, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches: 
The method (See “method” in P: 0014) according to Claim 11 wherein arranging for one of the vehicles to drive to the origination location includes providing instructions from the synchronous delivery software program to an autonomous vehicle which drives to the origination location and receives the package from the customer. (See rejection of claim 1)
	Regarding Claim 16, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches:
The method (See “method” in P: 0014) according to Claim 11 wherein the lockbox includes a plurality of compartments, a door with a latch, and a scanner configured to read the QR code and unlatch and open the door when the QR code is valid. (See Rejection of claim 3)
	Regarding Claim 17, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches: 
The method (See “method” in P: 0014) according to Claim 11 wherein determining a best routing for the package includes considering minimizing time to delivery, minimizing distance travelled by the vehicles and the drones, maximizing a number of packages carried by each of the vehicles as it drives along a route, and ensuring that a distance of each drone flight segment is less than a maximum permissible range. (See Rejection of claim 1)
	Regarding Claim 18, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches:
The method (See “method” in P: 0014) according to Claim 11 wherein transporting the package from the origination location to the destination location includes driving the package to the destination location by the vehicle which drove to the origination location. (See Rejection of claim 6)
	Regarding Claim 19, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches: 
The method (See “method” in P: 0014) according to Claim 11 wherein transporting the package from the origination location to the destination location includes one or more drone flight segments, where a drone flight segment comprises one of the drones picking up the package from a first one of the vehicles and flying to a rendezvous point to land on a second one of the vehicles, whereupon the driver of the second one of the vehicles either takes receipt of the package or re-energizes the drone by replacing or recharging a battery pack in the drone. (See rejection of claim 7 & 8)
	Regarding Claim 20, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches:
The method (See “method” in P: 0014) according to Claim 11 wherein transporting the package from the origination location to the destination location includes using a combination of the drones and the vehicles to transport the package from the origination location to a first transfer location, where a third-party delivery service transports the package from the first transfer location to a second transfer location, and a combination of the drones and the vehicles is used to transport the package from the second transfer location to the destination location. (See rejection of claim 9)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al (Pub. No.: US 2017/0090484 A1) in view of Ferguson et al (Pub. No.: US 2019/0130349 A1) further in view of Gil et al (Pub. No.: US 2017/0316701 A1) further in view of Eck et al (Pub. No.: US 9975651 B1) 	
	Regarding Claim 9, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al teaches: 
The system (See “system” in P: 0014) according to Claim 1 wherein the routing includes using a combination of the drones and the vehicles to transport a package from the origination location to a destination location, (See rejection of claim 1 and 6)
However, Obaidi et al does not teach the following limitations where a third-party delivery service transports the package from the first transfer location to a second transfer location, and a combination of the drones and the vehicles is used to transport the package from the second transfer location to the destination location.
However, with respect to the aforementioned limitations, Eck et al teaches transfer between UAV and unmanned vehicle for delivery purposes and transfer stations. 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi et al in view of Fergsuon et al further in view of Gil et al, to include transfer between UAV and unmanned vehicle for delivery purposes and transfer stations, as taught by Eck, in order to allow for a UAV-based delivery system and method that provides point-to-point delivery of packages. (Col 1 L: 45-49, Eck)
Claims 10 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi et al (Pub. No.: US 2017/0090484 A1) in view of Ferguson et al (Pub. No.: US 2019/0130349 A1) further in view of Gil et al (Pub. No.: US 2017/0316701 A1) further in view of Cobb et al (Pub. No.: US 2017/0104629 A1) 	
	Regarding Claim 10, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 1, Obaidi et al teaches: 
The system (See “system” in P: 0014) according to Claim 1
Drone status and availability. (See P: 0024-0025, “As illustrated in this table, each drone may be assigned a unique identifier. In some embodiments, a portion of the identifier may represent the drone's model or capabilities. A variety of codes can indicate the status. For example, “IR” may indicate in-route, “B” may indicate busy, “CS8” may indicate charging station eight, “A” may indicate available, or “U” may indicate unknown. Of course, other codes and status elements may be used in accordance with embodiments of the present invention.”)
 wherein each vehicle may be online or offline at any particular time, where a vehicle online signifies that the driver of the vehicle has indicated in the app that the vehicle is available for package pick-up and delivery and for drone rendezvous.
However, with respect to the aforementioned limitations Cobb et al teaches vehicle driver accepting pick up/delivery service request. (See P: 0016, “For any given pick-up request, the transportation facilitation system can (i) give an available driver a set time limit (e.g., 15 seconds) to accept the invitation to service the pick-up request”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the delivery system, of Obaidi et al, to include vehicle driver accepting pick up/delivery service request, as taught by Cobb, in order to allow a service provider to deliver service at full performance potential. (P: 0001, Cobb)
	Regarding Claim 12, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 11, Obaidi et al teaches:
The method (See “method” in P: 0014) according to Claim 11 further comprising designating each of the vehicles in the fleet of vehicles as online or offline, by a driver of each of the vehicles using a mobile device configured to run the synchronous delivery app, where online means that a driver of the vehicle has indicated in the app that the vehicle is available for package pick-up and delivery and for drone rendezvous. (See Rejection of claim 10)
Claim 13, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 12, Obaidi et al teaches: 
The method (See “method” in P: 0014) according to Claim 12 wherein arranging for one of the vehicles to drive to the origination location includes posting a package pick-up job in the app where a driver of one of the online vehicles can accept the job. (See Rejection of claim 10)
	Regarding Claim 14, Obaidi et al in view of Fergsuon et al further in view of Gil et al teaches the limitation of claim 12, Obaidi et al teaches: 
The method (See “method” in P: 0014) according to Claim 12 wherein arranging for one of the vehicles to drive to the origination location includes instructing a driver of one of the online vehicles to drive to the origination location. (See Rejection of claim 1 & 10)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 31, 2021